Citation Nr: 1746253	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-40 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dizziness, claimed as secondary to the  service-connected diabetes mellitus or as due to herbicide exposure.

2.  Entitlement to service connection for headaches, claimed as secondary to service-connected the diabetes mellitus or as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected the diabetes mellitus or as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, claimed as secondary to service-connected the diabetes mellitus or as due to herbicide exposure.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as secondary to service-connected the diabetes mellitus or as due to herbicide exposure.

6.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected the diabetes mellitus or as due to herbicide exposure.

7.  Entitlement to service connection for a gastrointestinal disorder, including hiatal hernia, claimed as secondary to service-connected the diabetes mellitus or as due to herbicide exposure.

8.  Entitlement to service connection for a skin disability, claimed as secondary to the service-connected diabetes mellitus or as due to herbicide exposure.

9.  Entitlement to service connection for unspecified tendonitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.  Service in the Republic of Vietnam is indicated by the record.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016 the Board remanded the appeal for additional development.  

In a rating decision in June 2017, the Appeals Management Center (AMC) granted  service connection for posttraumatic stress disorder (PTSD) and assigned disability ratings of 10 percent effective January 21, 2016, and 30 percent effective April 14, 2017.  As the June 2017 decision is a full grant of the benefit sought on appeal and the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for skin disability, erectile dysfunction, hypertension, pulmonary disorder, sleep apnea, tendonitis, and gastrointestinal disorder, are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence is against a finding of a current disability manifested by dizziness due to service or a service-connected disorder.

2.  The competent medical evidence is against a finding of a current headache disability manifested due to service or a service-connected disorder.


CONCLUSIONS OF LAW

1.  Service connection for dizziness is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  Service connection for headaches is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307 (d)(6)(i). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309 (e) shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e). 

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for dizziness and headaches claimed as secondary to the service-connected diabetes mellitus or as due to herbicide exposure.  The Veteran served in Vietnam and presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.

The service treatment records are negative for any complaints, treatment, or diagnoses related to a disability manifested by dizziness or a chronic headache disorder.  After service, treatment records in 1990 and after 2004 recorded complaints of dizziness and headaches.  

In an opinion report in November 2016, following a review of the claims file an examiner noted that the service treatment records, including the separation examination report, were silent for any chronic, recurring or persistent vertiginous complaints or abnormalities.  The examiner noted that the Veteran was noted to have  dizziness decades after service.  The examiner explained that vertigo was a symptom of illusory movement, as opposed to a diagnosis.  It could give the transient feeling of dizziness, swaying, tilting or of spinning immediately after turning one's head around rapidly several times.  There was no objective evidence of any continuity of the Veteran's vertiginous symptoms since service or otherwise, that would provide a nexus between the Veterans's currently reported vertiginous symptoms and his active military service, over 50 years earlier.  Moreover, during the more than 5 decades since separation from service and reported symptoms of vertigo, there were multiple factors that potentially played a role in the Veteran's post-service vertiginous symptoms.  Accordingly it was less likely as not that the Veteran's current vertiginous condition were due to his military service nor were these symptoms exacerbated by his diabetes.  No diagnosis was rendered.  

The Veteran underwent a VA examination to evaluate his vertigo/dizziness complaints.  In December 2016 the VA examiner opined that the evidence was against a finding of chronic ear pathology, indicative of a disability.  The examiner found no evidence that the Veteran was diagnosed with, or treated for, a chronic ear pathology during his active service or in any close proximity to service.  The examiner noted that the Veteran's active duty separation examination in October 1965 was silent regarding a chronic ear problem and the current medical evidence failed to list any chronic ear pathology consistent with a disability manifested by dizziness/vertigo. 

On VA examination in December 2016 the Veteran reported daily intermittent  nagging pain around the head, lasting approximately two hours.  He denied any specific triggers.  There were no associated symptoms.  The Veteran denied worsening or alleviating factors.  The headaches would resolve on their own.  The Veteran denied treatment for headaches.  The examiner determined that the evidence weighed against a finding that the Veteran suffered a chronic primary or secondary headache disorder.  In this regard, the records were silent regarding a chronic headache disorder, and there was no evidence of a diagnosis consistent with a chronic primary or secondary headache disorder during his active service or in any close proximity to service.  Significantly, the Veteran's current medical chart did not document a chronic primary or secondary headache disorder. 

In this case the weight of the evidence is against a finding that the Veteran has been diagnosed with a specific diagnosis for  headache disorder or a disability manifested by dizziness, during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

While the VA examiners acknowledged the Veteran's complaints of dizziness and headaches, neither a disability manifested by dizziness, nor a chronic headache disability was diagnosed.  Likewise, no chronic disability is reflected in the treatment records.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic headache disability, or a diagnosed disorder manifested by dizziness, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of a diagnosis, the Board must deny the Veteran's claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Notwithstanding this, the VA examiners opined that the Veteran does not have a vertiginous condition or headache disability that was incurred in service or due to or aggravated by a service-connected disability.

The Board finds that the VA examiners' opinions with addendums are the most probative of record as the opinions were based on a review of the evidence and clear rationales are provided in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports and opinions, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claims.  See Owens v. Brown, 7 Vet. App. 429 (1995). 

Based on the examiners' opinions, the Board cannot reach a finding that the Veteran has a current disability manifested by dizziness or a headache disability, that is related to service or due to or aggravated by a service-connected disability.  There are no contrary opinions of record.

Although the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current conditions are due to service or due to or aggravated by a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical questions involved.  In light of the Veteran's assertions, medical opinions were sought based on a review of the entire medical record which were negative.  The medical evidence and opinions outweigh the lay contentions of the Veteran. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In that regard, the Veteran is competent to report symptoms of pain and dizziness but he is not competent to render a medical diagnosis or an opinion as to the etiology of a disability manifested by dizziness or a chronic headache disability.  Such diagnosis and nexus opinion require clinical testing and medical knowledge.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In summary, the Veteran has not been diagnosed with a disability manifested by dizziness or a chronic headache disorder for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claims and the claims for service connection for a disability manifested by dizziness or a chronic headache disorder must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

Service connection for dizziness is denied.

Service connection for headaches is denied.


REMAND

A review of the record reflects that additional development of the remaining claims is warranted.  In August 2016 the Board remanded the claims on appeal in order for an appropriate professional to provide an opinion determining the nature and etiology of the Veteran's skin disability, erectile dysfunction, hypertension, COPD, sleep apnea, gastrointestinal disorder, and tendonitis.  Specifically, the Board asked the examiner to address the relationship, if any, between the claimed conditions and service, to include presumed herbicide exposure therein, and a service-connected disability.  

Such an opinion was obtained in November 2016.  In the medical opinion report,  the VA physician opined that the Veteran's gastrointestinal condition, pulmonary disorder and skin disability were less likely as not due to service.  The examiner, however, failed to address, as requested by the Board, the medical relationship, if any, between the claimed disorders and the service-connected diabetes mellitus.  

Additionally, while the VA physician stated that the Veteran's arthritis/tendinitis condition, hypertension, erectile dysfunction and sleep apnea, were less likely as not due to service or the service-connected diabetes, the physician did not address, as requested by the Board, the medical relationship, if any, between the Veteran's skin disability, erectile dysfunction, hypertension, COPD, sleep apnea, gastrointestinal disorder, and tendonitis, and in-service exposure to herbicide agents, including Agent Orange.  The Board notes if a veteran is not entitled to presumptive service connection for a disability as due to herbicide exposure, service connection on a direct basis also must be considered.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As such, the VA examiner's opinions are not fully compliant with the Board's remand instructions and are limited in scope to fairly make a decision on the claims.  Therefore, under these circumstances, another remand of this matter is warranted to obtain a supplemental medical opinion addressing the relationship, if any, between the Veteran's gastrointestinal condition, pulmonary disorder and skin disability and the service-connected diabetes mellitus, as well as an opinion that addresses the relationship between the claimed disorders  and the Veteran's presumed exposure to herbicides such as Agent Orange, during active duty.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the physician who prepared the November 2016 VA addendum opinion reports, if available, for a supplemental opinions.  If the original examiner is not available, the claims file should be forwarded to a clinician of similar or greater qualifications to provide the requested opinions. 

Following review of the claims file, the examiner should provide an addendum opinion that addresses the following:

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that a skin disability, erectile dysfunction, hypertension, a pulmonary disorder, sleep apnea, gastrointestinal disorder, or tendonitis/arthritis, is the result of the Veteran's presumed exposure to herbicides such as Agent Orange during active duty.  Please explain why or why not.

b.  Whether it is at least as likely as not (a 50 percent or greater probability) that a gastrointestinal condition, pulmonary disorder or skin disability, was caused by his service-connected diabetes mellitus?  Please explain why or why not.

c.  If not caused by the service-connected diabetes mellitus, is it at least as likely as not (50 percent or greater degree of probability) that a gastrointestinal condition, pulmonary disorder or skin disability, is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected diabetes mellitus?  Please explain why or why not. 

If the examiner concludes that a gastrointestinal condition, pulmonary disorder or skin disability, has been permanently worsened beyond natural progress (aggravated), the examiner should attempt to quantify the degree of worsening beyond the baseline level that is due to the service-connected disability.

2.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


